DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claim 17 is objected to because of the following informalities:  in claim 17, lines 26 and 27, “under current driving condition” is apparently grammatically incorrect, and is understood by the examiner to mean, “under current driving conditions” (cf. claims 1 and 9).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13 and 14, in claim 9, lines 12 and 13, “under current driving conditions if the braking force were applied to the vehicle using only friction braking” is indefinite e.g., because the claim previously recites that the friction braking force is only applied to the wheels of the second axle, and yet the disclosure does not estimate side-both the front and the rear wheels.  Thus, because of the discrepancy between the claim language and what is disclosed, with the claim possibly omitting an essential element, it is unclear how the set of estimated side-slip angles are determined in the claim and what they are or might be indicative of.  This portion of the rejection could be overcome by inserting “applied to the wheels of the first and second axles by a friction braking system of the vehicle” after “only friction braking”, if such be applicant’s intent.
In claim 4, line 3, and in claim 12, line 3, “the first side-slip angle” apparently has insufficient antecedent basis, and should apparently read, “the first axle side-slip angle”.
In claim 4, line 4, and in claim 12, line 4, “the second side-slip angle” apparently has insufficient antecedent basis, and should apparently read, “the second axle side-slip angle”.
In claim 17, line 8, “the wheels of the vehicle” apparently has no (or insufficient) antecedent basis, since no “wheels” (but rather only four friction brakes to be positioned at unclaimed wheels and/or used as wheel brakes) or “vehicle” (but rather a vehicle braking system, e.g., that might be made or sold apart from any wheels and/or the vehicle it can be used with or in) are previously recited in the claim
In claim 17, line 16, “the friction braking system” apparently has no (or insufficient) antecedent basis, and could possibly be changed to, “the hydraulic braking system”, if such be applicant’s intent (or the “hydraulic braking system” in lines 2, etc. of claim 17 could possibly be changed to, “friction braking system”.).
In claim 17, lines 26 to 28, “under current driving condition if the total braking force were applied to the vehicle using only the friction braking system” is indefinite e.g., because “the friction braking system” is unclear (with insufficient antecedent basis).
In claim 17, line 18, “the wheels of the second axle” apparently has no (or insufficient) antecedent basis.
In claim 17, lines 32 to 34, “the operation of the friction braking system to apply asymmetric braking force to the wheels” is indefinite because it is unclear what “the wheels” are referring to (e.g., are these the wheels of the first axle, the wheels of the second axle, possibly the wheels of the vehicle, or something else?)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 9 to 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2015/0120106) in view of Yasui et al. (2009/0248269).
Yu et al. (‘106) reveals:
per claim 1, a method of controlling a vehicle braking system, the method comprising:
applying a braking force to a vehicle by applying a regenerative braking force to wheels of a first axle of the vehicle [e.g., via electric motor 20, applied at the rear axle 14 (and/or via the electric motor 16, applied at the front axle 12)] and applying a (friction) braking force to wheels of a second axle of the vehicle [e.g., via the wheel brake actuation, in FIG. 1 of Yu et al. (‘106); e.g., paragraphs [0026], [0027], [0029], [0044], etc.];
determining, by an electronic processor [e.g., that obviously implemented the vehicle dynamic controls coordination system 30], a set of actual side-slip angles for the vehicle [e.g., the measured sideslip angle β, e.g., at paragraph [0035]; and β(τ) at paragraph [0052]; with the purpose of control being e.g., to counteract excessive under- or over-steer at paragraph [0029]];
determining, by the electronic processor [e.g., that obviously implemented the vehicle dynamic controls coordination system 30], a set of estimated side-slip angles for the vehicle [e.g., the reference sideslip angle βd, e.g., at paragraph [0035]; the reference (target) sideslip angle βd(τ) at paragraph [0052]; and the target sideslip angle at block 52 in FIG. 3], the set of estimated side-slip angles being indicative of side-slip angles for the vehicle estimated to occur under current driving conditions if the braking force were applied to the vehicle using only friction braking [e.g., the projected values for βd(τ) calculated from the vehicle model at paragraph [0050]];
determining a compensatory yaw moment [e.g., the yaw control moment msc determined at paragraph [0053] based on the sideslip angle error εβ(τ)] for the vehicle based on a difference between the set of actual side-slip angles and the set of estimated side-slip angles [e.g., with εβ(τ) = βd(τ) - β(τ) at paragraph [0052]]; and
applying the compensatory yaw moment to the vehicle to cause the set of actual side-slip angles to approach the set of estimated side-slip angles [e.g., controlling the vehicle operation with the yaw control moment msc, to provide stability by eDWT-B (cf. FIG. 3 (cont’d.)); e.g., claim 14];
Yu et al. (‘106) may not expressly reveal that the wheel brakes are friction/hydraulic brakes or that the vehicle dynamic controls coordination system was implemented with an “electronic processor”, although the examiner believes both of these features would have been obvious to one of ordinary skill in the art familiar with conventional vehicle technology, even without more.
Yu et al. (‘106) also may not expressly reveal the use of sets of sideslip angles, although he is concerned with counteracting excessive under- or over-steer (paragraph [0029]), with both under- and over-steer implicitly including (i.e., requiring) a determined relationship between front and rear slip angles of the vehicle, as sets of slip angles, as known by those skilled in the art.1
However, in the context/field of a similar motion control device for a vehicle where (individual) wheel slip angles are controlled (by controlling braking torques) in order to approximate target slip angles corresponding to peaks in (available) lateral forces while turning (paragraphs [0108] and [0109]), Yasui et al. (‘269) teaches that the vehicle wheel brakes are hydraulic employing conventional wheel cylinders WC (e.g., with the wheel brakes apparently depicted in the form of/to suggest conventional calipers and disks in FIG. 1), and that the motion control device is implemented by one or more ECUs (electronic control units in the form of “microcomputer[s]”; paragraph [0029]).
Moreover, Yasui et al. (269) teaches at paragraphs [0108] and [0109] (see also paragraphs [0102], etc.) that the actual slip angles (e.g., αf and/or αr) of the front and/or rear wheels may be compared with the respective target angles (e.g., α1 and/or α2) for the respective wheels, in accordance with either the front or the rear wheel being determined as the target wheel for control, and the braking torque of a wheel that is not the target wheel may be controlled (increased) to control the slip angle of the target wheel to the appropriate value (α1 and/or α2).
It would have been obvious at the time the application was filed to implement or modify the Yu et al. (‘106) vehicle dynamic controls coordination system and method so that the wheel brake actuation was performed by conventional hydraulic/friction brakes with wheel cylinders WC, as taught by Yasui et al. (‘269), and so that the vehicle dynamic controls coordination system was implemented by one or more ECUs, as also taught by Yasui et al. (‘269), in order that conventional hydraulic/friction brake components and conventional vehicle ECUs could have been used to implement the Yu et al. (‘106) system, as combining prior art elements according to known methods to yield predictable results (KSR), and as  a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Yu et al. (‘106) vehicle dynamic controls coordination system and method so that the slip angle(s) (β) in Yu et al. (‘106) would have been determined for target wheels including both the front and rear wheels of the vehicle, as taught by Yasui et al. (‘269) at paragraphs [0108], [0109], etc., and so that the respective slip angles at the front wheel(s) and rear wheel(s) (αf and αr) would have been made to approximate the appropriate target values (α1 and α2), as taught by Yasui et al. (‘269), in order that excessive under- and over-steer would have been both determined and counteracted by applied braking torques, as desired by Yu et al. (‘106) himself in the manner taught by Yasui et al. (‘269), and in order to enhance (e.g., maximize) the lateral force at the front and rear target wheels during turning so as to maintain a traveling stability as taught by Yasui et al. (‘269) through the appropriate control of slip angles, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Yu et al. (‘106) vehicle dynamic controls coordination system and method would have rendered obvious:
per claim 1, applying a friction braking force to wheels of a second axle of the vehicle [e.g., using the hydraulic brake actuator BRK for actuating the wheel cylinders WC as taught by Yasui et al. (‘269) which obviously produced friction braking forces (e.g., on disks by calipers) at the vehicle wheels];
determining, by an electronic processor, a set of actual side-slip angles for the vehicle, the set of actual side-slip angles including a first axle side-slip angle for the wheels of the first axle and a second axle side-slip angle for the wheels of the second axle [e.g., the actual slip angles (αf and αr) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the measured or estimated sideslip angle(s) β in Yu et al. (‘106)];
determining, by the electronic processor, a set of estimated side-slip angles for the vehicle, the set of estimated side-slip angles including an estimated first axle side-slip angle for the wheels of the first axle and an estimate second axle side-slip angle for the wheels of the second axle [e.g., the appropriate target slip angles (α1 and α2) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the reference/desired target sideslip angle β in Yu et al. (‘106)], the set of estimated side-slip angles being indicative of side-slip angles for the vehicle estimated to occur under current driving conditions if the braking force were applied to the vehicle using only friction braking [e.g., the (desired/reference/target) sideslip angle that counteracts excessive under- and over-steering in Yu et al. (‘106); and the front and rear slip angles at the target wheels that enhance (maximize) lateral forces at the target wheels and that maintain a traveling stability (e.g., neither understeer nor oversteer, but rather ideal/balanced braking) in Yasui et al. (‘269)];
determining a compensatory yaw moment [e.g., msc in Yu et al. (‘106)] for the vehicle based on a difference between the set of actual side-slip angles and the set of estimated side-slip angles [e.g., based on the error εβ in sideslip angle(s), as taught at paragraph [0051] in Yu et al. (‘106), so that the actual slip angles of the front and rear wheels will approximate the appropriate target slip angles as taught at paragraphs [0108], [0109], etc. in Yasui et al. (‘269)]; and
applying the compensatory yaw moment to the vehicle to cause the set of actual side-slip angles to approach the set of estimated side-slip angles [e.g., via the eDWT-B control (e.g., claim 14) in FIG. 3 (cont’d.) of Yu et al. (‘106); and via the braking torque modulating means (FIG. 2), in Yasui et al. (‘269)];
per claim 2, depending from claim 1, wherein applying the compensatory yaw moment to the vehicle includes applying asymmetric friction braking to the wheels of the vehicle [e.g., as taught by both Yu et al. (‘106) e.g., at paragraph [0029], and by Yasui et al. (‘269), e.g., at paragraphs [0108], [0109], etc.];
per claim 3, depending from claim 1, wherein applying the braking force to the vehicle includes applying a blended braking force to the wheels of the first axle by applying the regenerative braking force to the wheels of the first axle and applying a friction braking force to the wheels of the first axle [e.g., as shown and described with respect to the electric motor 20 and the brake actuation at the rear axle 12 of Yu et al. (‘106); see also the front axle 12 in Yu et al. (‘106) that uses similar blended braking (via the electric motor 16)];
per claim 5, depending from claim 1, wherein determining the set of estimated side-slip angles includes applying vehicle modeling [e.g., paragraph [0050] in Yu et al. (‘106); and FIGS. 3, 10, and 11 in Yasui et al. (‘269)] to determine the set of estimated side-slip angles based on one or more performance variables selected from a group consisting of lateral acceleration [e.g., FIGS. 10 and 11 in Yasui et al. (‘269)], vehicle steering [e.g., steering angle at paragraph [0050] in Yu et al. (‘106)], vehicle speed [e.g., vehicle speed at paragraph [0050] in Yu et al. (‘106)], and total braking force [e.g., FIG. 3 in Yasui et al. (‘269)];
per claim 9, a vehicle braking system [e.g., FIG. 1 in Yu et al. (‘106)] comprising an electronic controller [e.g., the ECUs taught by Yasui et al. (‘269)] configured to:
apply a braking force to a vehicle by applying a regenerative braking force to wheels of a first axle of the vehicle and applying a friction braking force to wheels of a second axle of the vehicle [e.g., as shown and described with respect to FIG. 1 in Yu et al. (‘106); e.g., paragraphs [0026], [0027], [0029], [0044], etc.; and with respect to FIG. 1 in Yasui et al. (‘269)];
determine a set of actual side-slip angles for the vehicle, the set of actual side-slip angles including a first axle side-slip angle for the wheels of the first axle and a second axle side-slip angle for the wheels of the second axle [e.g., the actual slip angles (αf and αr) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the measured or estimated sideslip angle(s) β in Yu et al. (‘106)];
determine a set of estimated side-slip angles for the vehicle, the set of estimated side-slip angles including an estimated first axle side-slip angle for the wheels of the first axle and an estimate second axle side-slip angle for the wheels of the second axle [e.g., the appropriate target slip angles (α1 and α2) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the reference/desired target sideslip angle β in Yu et al. (‘106)], the set of estimated side-slip angles being indicative of side-slip angles for the vehicle estimated to occur under current driving conditions if the braking force were applied to the vehicle using only friction braking [e.g., the (desired/reference/target) sideslip angle that counteracts excessive under- and over-steering in Yu et al. (‘106); and the front and rear slip angles at the target wheels that enhance (maximize) lateral forces at the target wheels and that maintain a traveling stability (e.g., neither understeer nor oversteer, but rather ideal/balanced braking) in Yasui et al. (‘269)];
determine a compensatory yaw moment [e.g., msc in Yu et al. (‘106)] for the vehicle based on a difference between the set of actual side-slip angles and the set of estimated side-slip angles [e.g., based on the error εβ in sideslip angle(s), as taught at paragraph [0051] in Yu et al. (‘106), so that the actual slip angles of the front and rear wheels will approximate the appropriate target slip angles as taught at paragraphs [0108], [0109], etc. in Yasui et al. (‘269)]; and
apply the compensatory yaw moment to the vehicle to cause the set of actual side-slip angles to approach the set of estimated side-slip angles [e.g., via the eDWT-B control (e.g., claim 14) in FIG. 3 (cont’d.) of Yu et al. (‘106); and via the braking torque modulating means (FIG. 2), in Yasui et al. (‘269)];
per claim 10, depending from claim 9, wherein the electronic controller is configured to apply the compensatory yaw moment to the vehicle by applying asymmetric friction braking to the wheels of the vehicle [e.g., as taught by both Yu et al. (‘106) e.g., at paragraph [0029], and by Yasui et al. (‘269), e.g., at paragraphs [0108], [0109], etc.];
per claim 11, depending from claim 9, wherein the electronic controller is configured to apply the braking force to the vehicle by applying a blended braking force to the wheels of the first axle by applying the regenerative braking force to the wheels of the first axle and applying a friction braking force to the wheels of the first axle [e.g., as shown and described with respect to the electric motor 20 and the brake actuation at the rear axle 12 of Yu et al. (‘106); see also the front axle 12 in Yu et al. (‘106) that uses similar blended braking (via the electric motor 16)];
per claim 13, depending from claim 9, wherein the electronic controller is configured to determine the set of estimated side-slip angles by applying vehicle modeling [e.g., paragraph [0050] in Yu et al. (‘106); and FIGS. 3, 10, and 11 in Yasui et al. (‘269)] to determine the set of estimated side-slip angles based on one or more performance variables selected from a group consisting of lateral acceleration [e.g., FIGS. 10 and 11 in Yasui et al. (‘269)], vehicle steering [e.g., steering angle at paragraph [0050] in Yu et al. (‘106)], vehicle speed [e.g., vehicle speed at paragraph [0050] in Yu et al. (‘106)], and total braking force [e.g., FIG. 3 in Yasui et al. (‘269)];
per claim 17, a vehicle braking system comprising:
a hydraulic braking system [e.g., BRK, WC, etc. in FIG. 1 of Yasui et al. (‘269) obviously including friction disk brakes with calipers, as depicted; and the wheel brake actuation in Yu et al.’106)] including a plurality of friction brakes including
a front-right wheel friction brake [e.g., FIG. 1 in Yasui et al. (‘269) and Yu et al. (‘096)],
a front-left wheel friction brake [e.g., FIG. 1 in Yasui et al. (‘269) and Yu et al. (‘096)],
a rear-right wheel friction brake [e.g., FIG. 1 in Yasui et al. (‘269) and Yu et al. (‘096)], and
a rear-left wheel friction brake [e.g., FIG. 1 in Yasui et al. (‘269) and Yu et al. (‘096)],
wherein the hydraulic braking system is configured to apply friction braking to the wheels of the vehicle by adjusting a hydraulic pressure to each friction brake [e.g., as described with respect to BRK and WC in FIG. 1 in Yasui et al. (‘269)];
a regenerative braking system including a regenerative braking motor configured to apply a braking force to the wheels of a first axle while generating electrical power [e.g., utilizing the electric motor 20 (and 16) in FIG. 1 of Yu et al. (‘106)]; and
a braking system controller [e.g., 34 in Yu et al. (‘106) and/or the ECUs in Yasui et al. (‘269)] configured to
receive a signal indicative of a target total braking force for the vehicle [e.g., the total demanded wheel torque τdrv_whl in Yu et al. (‘106)2],
operating the friction braking system to apply a first axle friction braking force to the wheels of the first axle and to apply a second axle friction braking force to the wheels of the second axle [e.g., using 44 in FIG. 2 of Yu et al. (‘106), for example, during ABS, traction control, and/or eDWT-B control, e.g., as described at paragraphs [0027], [0029], [0046], etc.],
operating the regenerative braking system to apply a regenerative braking force to the wheels of the first axle [e.g., during eDWT-B control in Yu et al. (‘106); and to enhance lateral forces in Yasui et al. (‘269)],
determine a set of actual blended braking side-slip angles for the vehicle [e.g., the actual slip angles (αf and αr) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the measured or estimated sideslip angle(s) β in Yu et al. (‘106)],
determine a set of estimated friction only braking side-slip angles for the vehicle [e.g., the appropriate target slip angles (α1 and α2) of the front and rear wheels, as taught e.g., at paragraphs [0102], [0108], [0109], etc. in Yasui et al. (‘269); and the reference/desired target sideslip angle β in Yu et al. (‘106)] based on vehicle modeling [e.g., paragraph [0050] in Yu et al. (‘106)], wherein the set of estimated friction only braking side-slip angles for the vehicle is indicative of side-slip angles for the vehicle estimated to occur based on the vehicle modeling under current driving condition [e.g., the desire/reference/target sideslip angles that should occur at all times during braking] if the total braking force were applied to the vehicle using only the friction braking system [e.g., the (desired/reference/target) sideslip angle that counteracts excessive under- and over-steering in Yu et al. (‘106); and the front and rear slip angles at the target wheels that enhance (maximize) lateral forces at the target wheels and that maintain a traveling stability (e.g., neither understeer nor oversteer, but rather ideal/balanced braking) in Yasui et al. (‘269)],
determine a compensatory yaw moment [e.g., msc in Yu et al. (‘106)]  for the vehicle based on a difference between the set of actual blended braking side-slip angles and the set of estimated friction only braking side-slip angles [e.g., based on the error εβ in sideslip angle(s), as taught at paragraph [0051] in Yu et al. (‘106), so that the actual slip angles of the front and rear wheels will approximate the appropriate target slip angles as taught at paragraphs [0108], [0109], etc. in Yasui et al. (‘269)], and
apply the compensatory yaw moment to the vehicle by adjusting the operation of the friction braking system to apply asymmetric braking force to the wheels [e.g., via the eDWT-B control (e.g., claim 14) in FIG. 3 (cont’d.) of Yu et al. (‘106); and via the braking torque modulating means (FIG. 2), in Yasui et al. (‘269)];
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2015/0120106) in view of Yasui et al. (2009/0248269) as applied to claims 1 and 9 above, and further in view of Nagaya (2009/0055040).
Yu et al. (‘106) as implemented or modified in view of Yasui et al. (‘269) has been described above.
The implemented or modified Yu et al. (‘106) vehicle dynamic controls coordination system and method may not reveal that side-slip angle sensors at the wheels are utilized, since Yasui et al. (‘269) does not give details of how the “sensor value” and/or “internal calculation value” (FIG. 2) are utilized by the slip angle calculating means A5 in order to obtain the front and rear slip angle values (αf and αr).
However, in the context/field of estimating tire slip angles, Nagaya (‘040) teaches that paired strain gauges (11A, 11B) may be mounted in each tire (e.g., as a sensor) in order to detect the tire slip angles.
It would have been obvious at the time the application was filed to implement or further modify the Yu et al. (‘106) vehicle dynamic controls coordination system and method so that the front wheel and rear wheel slip angles (αf and αr) taught by Yasui et al. (‘269) were detected by paired strain gauges in each tire, as taught by Nagaya (‘040), so that the slip angles would have been obtained by known detection/sensing arrangements provided at the tires, as taught by Nagaya (‘040), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yu et al. (‘106) vehicle dynamic controls coordination system and method would have rendered obvious:
per claim 4, depending from claim 1, wherein determining the set of actual side-slip angles includes receiving, by the electronic processor, a first signal from a first side-slip angle sensor [e.g., as shown by Nagaya (‘040) in FIGS. 1 to 3] indicative of the first side-slip angle of the wheels of the first axle and a second signal from a second side-slip angle sensor [e.g., as shown by Nagaya (‘040) in FIGS. 1 to 3] indicative of the second side-slip angle of the wheels of the second axle;
per claim 12, depending from claim 9, wherein the electronic controller is configured to determine the set of actual side-slip angles by receiving a first signal from a first side-slip angle sensor [e.g., as shown by Nagaya (‘040) in FIGS. 1 to 3] indicative of the first side-slip angle of the wheels of the first axle and a second signal from a second side-slip angle sensor [e.g., as shown by Nagaya (‘040) in FIGS. 1 to 3] indicative of the second side-slip angle of the wheels of the second axle;
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2015/0120106) in view of Yasui et al. (2009/0248269) as applied to claims 1 and 9 above, and further in view of Pinto (2013/0144476).
Yu et al. (‘106) as implemented or modified in view of Yasui et al. (‘269) has been described above.
The implemented or modified Yu et al. (‘106) vehicle dynamic controls coordination system and method may not reveal that a look-up table was used to obtain the estimated (desired/reference/target) side-slip angles, or that an estimated yaw moment was determined from the estimated side-slip angles, and the compensatory yaw moment was calculated as a difference between the actual yaw moment and the estimated yaw moment, although i) the examiner understands that models and look-up tables are both conventionally used in vehicle control to determine output values from input values/parameters, and ii) the examiner understands that vehicle yaw moments are directly related to slip angles for a given tire/road interface under given conditions, and so determining (as in Yu et al. (‘106)) a yaw moment for control (msc) based on a slip angle difference between an actual/measured slip angle and a desired/target slip angle is apparently mathematically equivalent to determining (as claimed by applicant) the compensatory yaw moment for control by finding a difference between the (actual) yaw moment at the actual/measured slip angle and the (estimated) yaw moment at the (estimated) desired/target slip angle.
However, in the context/field of a similar yaw motion control system and method for a (hybrid) vehicle, Pinto et al. (‘476) teaches at paragraph [0143] that the combined slip-tyre model may be implemented either as an analytical model or as a look-up normalized to account for non-linearities of tyres, and he teaches at paragraphs [0066] to [0069] that the model may either output a corrective yaw moment as shown in FIG. 9 based on slip angles αF and αR, or alternatively, may perform control based on a difference between the measured (actual) yaw moment against a target yaw moment (paragraph [0069]), obviously obtained from (target) slip angles.
It would have been obvious at the time the application was filed to implement or further modify the Yu et al. (‘106) vehicle dynamic controls coordination system and method so that the (desired/reference/target) sideslip angles were determined/modeled using a (stored) look-up table, as taught by Pinto et al. (‘476), and so that the yaw control moment (msc) was determined as a difference between the actual yaw moment and a (desired/reference/target) yaw moment at the (desired/reference/target) sideslip angles, as taught by Pinto et al. (‘476), as a use of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), as a mathematical equivalent, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yu et al. (‘106) vehicle dynamic controls coordination system and method would have rendered obvious:
per claim 6, depending from claim 1, wherein determining the set of estimated side-slip angles includes determining the set of estimated side-slip angles using a look-up table stored to a non-transitory computer-readable memory [e.g., as taught at paragraph [0143] in Pinto et al. (‘476)];
per claim 7, depending from claim 1, wherein determining the compensatory yaw moment for the vehicle includes:
determining an actual yaw moment for the vehicle [e.g., the “measured yaw moment” at paragraph [0069] in Pinto et al. (‘476)];
determining an estimated yaw moment for the vehicle based on the set of estimated side-slip angles [e.g., “target yaw moment” at paragraph [0069] in Pinto et al. (‘476), obviously determined from the (desired/reference/target) slip angles, as taught by Yu et al. (‘106)]; and
calculating the compensatory yaw moment [e.g., msc in Yu et al. (‘106)] as a difference between the actual yaw moment and the estimated yaw moment [e.g., as taught at paragraph [0069] in Pinto et al. (‘476)];
per claim 14, depending from claim 9, wherein the electronic controller is configured to determine the set of estimated side-slip angles by determining the set of estimated side-slip angles using a look-up table stored to a non-transitory computer-readable memory [e.g., as taught at paragraph [0143] in Pinto et al. (‘476)];
per claim 15, depending from claim 9, wherein the electronic controller is configured to determine the compensatory yaw moment for the vehicle by:
determining an actual yaw moment for the vehicle [e.g., the “measured yaw moment” at paragraph [0069] in Pinto et al. (‘476)];
determining an estimated yaw moment for the vehicle based on the set of estimated side-slip angles [e.g., “target yaw moment” at paragraph [0069] in Pinto et al. (‘476), obviously determined from the (desired/reference/target) slip angles, as taught by Yu et al. (‘106)]; and
calculating the compensatory yaw moment [e.g., msc in Yu et al. (‘106)] as a difference between the actual yaw moment and the estimated yaw moment [e.g., as taught at paragraph [0069] in Pinto et al. (‘476)];
Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the method or system as recited in claims 8 or 16, wherein (in combination with the other recited steps, elements, and limitations) for example, the applying of the braking force to the vehicle includes determining a target braking force; identifying a set of inside wheels of a vehicle, wherein the inside wheels include the wheels on a side of the vehicle in a direction of lateral acceleration; and applying the target braking force to the inside wheels before applying the target braking force to other wheels of the vehicle, or the system includes the electronic controller so configured to apply the braking force to the vehicle.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Wikipedia article provides a technical description of understeer and oversteer as characterized by their respective slip angles.
Hac et al. (6,547,343) teaches at column 4, lines 51ff that a desired corrective yaw moment may be determined responsive to the (yaw rate error and) slip angle error.  Belvo (6,466,857) and Barta et al. (6,195,606; claim 3, where the desired yaw moment is based on the slip angle deviation from the desired slip angle) are similar.
The Japanese prior art from the 1990s reveal Doppler-type (e.g., ultrasonic, laser radar, etc.) slip angle detectors mounted at each wheel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 That is, understeer is defined as when the slip angle(s) at the front wheels/axle is/are greater than the slip angle(s) at the rear wheels/axle, and oversteer is defined as when the slip angle(s) at the front wheels/axle is/are less than the slip angle(s) at the rear wheels/axle.  See e.g., the Wikipedia article, “Slip angle” (Old revision), that indicates, “The ratios between the slip angles of the front and rear axles (a function of the slip angles of the front and rear tires respectively) will determine the vehicle's behavior in a given turn. If the ratio of front to rear slip angles is greater than 1:1, the vehicle will tend to understeer, while a ratio of less than 1:1 will produce oversteer.”
        2 The examiner merely notes an apparent typographical error in the equation at paragraph [0018], where the second occurrence of τfa_dft should apparently read, “τra_dft”.